MEMORANDUM **
Giovanni Alvarez-Sanchez appeals from the 46-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(B)(vii) and 846, and possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(vii). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Alvarez-Sanchez contends the district court erred in applying a two-level enhancement for possession of a firearm under U.S.S.G. § 2Dl.l(b)(l) because the government did not establish that a weapon was present or, in the alternative, because it was clearly improbable that the weapon was connected with the offense. We conclude the district court did not clearly err in determining that Alvarez-Sanchez’s co-conspirator possessed a gun during the course of the drug conspiracy, that this was reasonably foreseeable to Alvarez-Sanchez, and that the gun was present in connection with the offense. See United States v. Willis, 899 F.2d 873, 875 (9th Cir.1990); see also United States v. Garcia, 909 F.2d 1346, 1350 (9th Cir. 1990) (in light of the large amount of drugs, co-conspirator’s possession of a gun was reasonably foreseeable).
In addition, Alvarez-Sanchez contends that, because he received safety-valve relief, the district court was precluded from applying the § 2Dl.l(b)(l) enhancement. This contention lacks merit. See United States v. Nelson, 222 F.3d 545, 551 (9th Cir .2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.